DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated February 22, 2021 in which claims 1, 8, 12, and 15 have been amended; claim 18 has been canceled; and claim 21 has been added.  Therefore, claims 1-17 and 19-21 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
receiving, by a device, an indication that a transaction involving a user associated with an account is to be processed; 
receiving, by the device, recording data for a recording of the user while the user is describing the transaction, wherein the recording was created prior to the transaction being processed; 
analyzing, by the device, the recording data to determine one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price for a product or service being exchanged via the transaction, a characteristic associated with a merchant, a characteristic associated with the product or service, or a characteristic associated with a reason for participating in the transaction;
causing, by the device, the recording data to be stored in association with transaction data that identifies a list of transactions that are associated with the account of the user, wherein causing the recording data to be stored in association with the 
linking, by the device, the recording data to a corresponding transaction listed on the list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics that describe the transaction include at least one of: a corresponding characteristic associated with the price for the product or service being exchanged via the transaction, a corresponding characteristic associated with the merchant, a corresponding characteristic associated with the product or service, or a corresponding characteristic associated with the reason for participating in the transaction, and wherein an indicator is displayed in association with information indicating the corresponding transaction via the interface to indicate that the recording data has been linked to the transaction.
THE LIMITATIONS OF 
receiving an indication that a transaction involving a user associated with an account is to be processed; 
receiving recording data for a recording of the user while the user is describing the transaction, wherein the recording was created prior to the transaction being processed;
analyzing the recording data to determine one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price 
causing the recording data to be stored in association with transaction data that identifies a list of transactions that are associated with the account of the user, wherein causing the recording data to be stored in association with the transaction data allows the recording to be made accessible to the user; and 
linking the recording data to a corresponding transaction listed on the list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics that describe the transaction include at least one of:  a corresponding characteristic associated with the price for the product or service being exchanged via the transaction, a corresponding characteristic associated with the merchant, a corresponding characteristic associated with the product or service, or a corresponding characteristic associated with the reason for participating in the transaction, and wherein an indicator is displayed in association with information indicating the corresponding transaction to indicate that the recording data has been linked to the transaction; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, “storage”, “processor”, and “interface”, nothing in the claim elements preclude the steps from 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “storage”, “processor”, and “interface”, to perform the “receiving”, “analyzing”, “causing”, and “linking”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “analyzing”, “causing”, and “linking” steps amounts to no more than mere instructions to apply the exception using a generic 
Dependent claims 2-7 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-7 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 8:
Claim 8 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 8 recites the limitations of:
one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: 
receive recording data, for a recording of a user associated with an account, that captures the user describing a transaction; 

determine, based on the one or more characteristics of the individual, whether the individual that described the transaction in the recording is the user associated with the account;
analyze the recording data to determine one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price for a product or service being exchanged via the transaction, a characteristic associated with a merchant, a characteristic associated with the product or service, or a characteristic associated with a reason for participating in the transaction; 
cause the recording data to be stored in association with transaction data that identifies a list of transactions that are associated with the account of the user, wherein the recording data is associated with the transaction data based on determining that the individual that described the transaction in the recording is the user associated with the account, and 
wherein causing the recording data to be stored in association with the transaction data allows the recording to be made accessible to the user via an interface of an application used to manage the account; and
link the recording data to a corresponding transaction listed on the list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics 
THE LIMITATIONS OF 
receiving recording data, for a recording of a user associated with an account, that captures the user describing a transaction; 
processing the recording data to identify one or more characteristics of an individual that described the transaction in the recording; 
determining based on the one or more characteristics of the individual, whether the individual that described the transaction in the recording is the user associated with the account;
analyzing the recording data to determine one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price for a product or service being exchanged via the transaction, a characteristic associated with a merchant, a characteristic associated with the product or service, or a characteristic associated with a reason for participating in the transaction; 
causing the recording data to be stored in association with transaction data that identifies a list of transactions that are associated with the account of the user, wherein 
wherein causing the recording data to be stored in association with the transaction data allows the recording to be made accessible to the user; and
linking the recording data to a corresponding transaction listed on the list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics that describe the transaction include at least one of: a corresponding characteristic associated with the price for the product or service being exchanged via the transaction, a corresponding characteristic associated with the merchant, a corresponding characteristic associated with the product or service, or a corresponding characteristic associated with the reason for participating in the transaction, and wherein an indicator is displayed in association with information indicating the corresponding transaction to indicate that the recording data has been linked to the transaction; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, “storage”, “processor”, and “interface”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device”, “storage”, “processor”, and “interface”, language; “receiving”, “processing”, 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “storage”, “processor”, and “interface”, to perform the “receiving”, “processing”, “determining”, “analyzing”, “causing”, and “linking”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “processing”, “determining”, “analyzing”, “causing”, and “linking” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an 
Dependent claims 9-14 further define the abstract idea that is present in their respective independent claim 8, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 9-14 are directed to an abstract idea.  (MPEP 2106.05(h)).  

AS TO CLAIM 15:
Claim 15 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 15 recites the limitations of:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: 
receive an indication that a transaction involving a user associated with an account is to be processed; 
receive recording data for a recording that captures an individual describing the transaction; 

process the text data using one or more natural language processing techniques to identify one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price for a product or service being exchanged via the transaction, a characteristic associated with a merchant, a characteristic associated with the product or service, or a characteristic associated with a reason for participating in the transaction;
determine whether to permit the transaction to be processed based on the one or more transaction characteristics that describe the transaction;
cause the recording data to be stored in association with data that identifies at least one transaction characteristic of the one or more transaction characteristics, wherein causing the recording data to be stored in association with the data that identifies at least one transaction characteristic allows the recording to be made accessible to the user via an interface of an application used to manage the account; and 
link the recording data to a corresponding transaction listed on a list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics that describe the transaction include at least one of. a corresponding characteristic associated with the price for the product or service being exchanged via the transaction, a corresponding characteristic associated with the merchant, a corresponding 
THE LIMITATIONS OF 
receiving an indication that a transaction involving a user associated with an account is to be processed; 
receiving recording data for a recording that captures an individual describing the transaction; 
converting the recording data from video or audio data to text data; 
processing the text data using one or more natural language processing techniques to identify one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price for a product or service being exchanged via the transaction, a characteristic associated with a merchant, a characteristic associated with the product or service, or a characteristic associated with a reason for participating in the transaction;
determining whether to permit the transaction to be processed based on the one or more transaction characteristics that describe the transaction;
causing the recording data to be stored in association with data that identifies at least one transaction characteristic of the one or more transaction characteristics, wherein causing the recording data to be stored in association with the data that 
linking the recording data to a corresponding transaction listed on a list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics that describe the transaction include at least one of. a corresponding characteristic associated with the price for the product or service being exchanged via the transaction, a corresponding characteristic associated with the merchant, a corresponding characteristic associated with the product or service, or a corresponding characteristic associated with the reason for participating in the transaction, and wherein an indicator is displayed in association with information indicating the corresponding transaction to indicate that the recording data has been linked to the transaction; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, “storage”, “processor”, and “interface”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device”, “storage”, “processor”, and “interface”, language; “receiving”, “converting”, “processing”, “determining”, “causing”, and “linking” context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “storage”, “processor”, and “interface”, to perform the “receiving”, “converting”, “processing”, “determining”, “causing”, and “linking”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “converting”, “processing”, “determining”, “causing”, and “linking” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations 
Dependent claims 16-17 and 19-21 further define the abstract idea that is present in their respective independent claim 15, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 16-17 and 19-21 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-17 and 19-21 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1 and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Lieberman, U.S. Patent Application Publication Number 2017/0186011; in view of Shieh, U.S. Patent Application Publication Number 2007/0269025; in view of Jakobson, U.S. Patent Application Publication Number 2015/0142596.
As per claim 1, Lieberman explicitly teaches:  
receiving, by a device, an indication that a transaction involving a user associated with an account is to be processed; "(Lieberman 20170186011 at paras. 37-43) 
receiving, by the device, recording data for a recording of the user while the user is describing the transaction, wherein the recording was created prior to the transaction being processed; (Lieberman 20170186011 at paras. 37-43)

Lieberman does not explicitly teach, however, Shieh explicitly teaches:
causing, by the device, the recording data to be stored in association with transaction data that identifies a list of transactions that are associated with the account of the user, wherein causing the recording data to be stored in association with the transaction data allows the recording to be made accessible to the user via an interface of an application used to manage the account.  "(Shieh 20070269025 at paras. 27-29) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman and Shieh to provide a system for managing recording of a communication 

Lieberman and Shieh do not explicitly teach, however, Jakobson explicitly teaches:  
	analyzing, by the device, the recording data to determine one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price for a product or service being exchanged via the transaction, a characteristic associated with a merchant, a characteristic associated with the product or service, or a characteristic associated with a reason for participating in the transaction; (Jakobson at paras. 45-47 and 54) ("portion may include the buyer's 502 face, a voice recording 503 identifying the buyer 502 by name and mentioning the item purchased and its price, etc.)")
	linking, by the device, the recording data to a corresponding transaction listed on the list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics that describe the transaction include at least one of: a corresponding characteristic associated with the price for the product or service being exchanged via the transaction, a corresponding characteristic associated with the merchant, a corresponding characteristic associated with the product or service, or a corresponding characteristic associated with the reason for participating in the transaction, and wherein an indicator is displayed in association with information indicating the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, and Jakobson to provide for analyzing the recording data to determine a transaction characteristic and linking the recording data to a corresponding transaction because it provides for a more secure system and means for discerning the identity of the first person and associating an account with the first person.  (Jakobson at Abstract)

As per claim 7, Lieberman explicitly teaches: 
determining, after receiving the indication that the transaction is to be processed, that the transaction cannot be processed unless the recording, which corresponds to the transaction, has been received; "(Lieberman 20170186011 at paras. 37-43) 

As per claim 8, Lieberman explicitly teaches:
one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to:  receive recording data, for a recording of a user associated with an account, that captures the user describing a transaction; "(Lieberman 20170186011 at paras. 37-43) 
process the recording data to identify one or more characteristics of an individual that described the transaction in the recording; "(Lieberman 20170186011 at paras. 37-43) 
determine, based on the one or more characteristics of the individual, whether the individual that described the transaction in the recording is the user associated with the account; and "(Lieberman 20170186011 at paras. 37-43) 

Lieberman does not explicitly teach, however, Shieh explicitly teaches:  
cause the recording data to be stored in association with transaction data that identifies a list of transactions that are associated with the account of the user, wherein the recording data is associated with the transaction data based on determining that the individual that described the transaction in the recording is the user associated with the account, and "(Shieh 20070269025 at paras. 27-29) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman and Shieh to provide a system for managing recording of a communication between a customer and a provider in association with a transaction and facilitating customer access to the recorded communication.  (Shieh at Abstract and paras. 2-14).

Lieberman and Shieh do not explicitly teach, however, Jakobson explicitly teaches:  
analyze the recording data to determine one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price for a product or service being exchanged via the transaction, a characteristic associated with a merchant, a characteristic associated with the product or service, or a characteristic associated with a reason for participating in the transaction; (Jakobson at paras. 45-47 and 54) ("portion may include the buyer's 502 face, a voice recording 503 identifying the buyer 502 by name and mentioning the item purchased and its price, etc.)")
link the recording data to a corresponding transaction listed on the list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics 
Therefore, it would have been prima facie
As per claim 9, Lieberman explicitly teaches:  determine whether to permit the transaction to be processed based on whether the individual that described the transaction is the user associated with the account.  "(Lieberman at paras. 76-79) 

Claims 2, 5, 10, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Lieberman, U.S. Patent Application Publication Number 2017/0186011; in view of Shieh, U.S. Patent Application Publication Number 2007/0269025; in view of Jakobson, U.S. Patent Application Publication Number 2015/0142596; in view of DeLuca, U.S. Patent Application Publication Number 2018/0082286.
As per claim 2, Lieberman explicitly teaches:
wherein determining whether the individual that described the transaction is the user associated with the account comprises:  identifying one or more characteristics of the individual by using one or more computer vision techniques to process the recording data;  "(Lieberman 20170186011 at paras. 37-43) 

Lieberman, Shieh, and Jakobson do not explicitly teach, however, DeLuca explicitly teaches:  
determining whether the one or more characteristics of the individual satisfy a threshold level of similarity with one or more corresponding characteristics of the user associated with the account; and (DeLuca 20180082286 at paras. 54-56) 
determining whether the individual that described the transaction is the user associated with the account based on determining whether the one or more 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, Jakobson, and DeLuca to provide a process for authenticating and conducting electronic transactions from a mobile channel.  The system can receive authentication data associated with a customer, and determine whether the authentication data satisfies the authentication tier level associated with the transaction and authorize the transaction when the authentication data satisfies the authentication tier level.  Aspects of the disclosed embodiments may also allow a user to easily and securely conduct electronic transactions through a mobile channel.  (DeLuca at Abstract and paras. 3-11).
As per claim 5, Lieberman, Shieh, and Jakobson do not explicitly teach, however, DeLuca explicitly teaches:  providing a notification to a particular device associated with a trustee of the user based on determining not to permit the transaction to be processed, wherein the notification indicates to the trustee that the transaction has not been reviewed or approved.  (DeLuca at paras. 54-56) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, Jakobson, and DeLuca to provide a process for authenticating and conducting electronic transactions from a mobile channel.  The system can receive authentication data associated with a customer, and determine whether the 
As per claim 10, Lieberman, Shieh, and Jakobson do not explicitly teach, however, DeLuca explicitly teaches:
wherein the one or more processors are further to:  identify a device identifier associated with a user device used to generate the recording; "(DeLuca at paras. 51-63) 
determine, based on the device identifier, that the user device used to generate the recording is linked to the account of the user; and "(DeLuca at paras. 51-63) 
determine whether to permit the transaction to be processed based on whether the individual that described the transaction is the user associated with the account and based on determining that the user device is linked to the account of the user.  (DeLuca at paras. 51-63) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, Jakobson, and DeLuca to provide a process for authenticating and conducting electronic transactions from a mobile channel.  The system can receive authentication data associated with a customer, and determine whether the authentication data satisfies the authentication tier level associated with the transaction and authorize the transaction when the authentication data satisfies the authentication tier level.  Aspects of the disclosed embodiments may also allow a user to easily and 
As per claim 14, Lieberman, Shieh, and Jakobson do not explicitly teach, however, DeLuca explicitly teaches: 
determine that the transaction cannot be processed unless the recording, which corresponds to the transaction, has been received; (DeLuca at paras. 50-60) 
determine, before receiving the recording data, whether the recording has been received; (DeLuca at paras. 50-60) 
temporarily prevent the transaction from being processed based on determining that the recording must be received before the transaction is processed and based on determining whether the recording has been received; (DeLuca at paras. 50-60) 
cause, based on determining that the transaction cannot be processed unless the recording has been received and based on determining that the recording has not been received, the interface that is accessible to the user to prompt the user to submit the recording, wherein causing the interface to prompt the user to submit the recording causes the recording to be submitted and provided to the one or more processors; and (DeLuca at paras. 50-60) 
allow the transaction to be processed based on receiving the recording data for the recording.  (DeLuca at paras. 50-60) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, Jakobson, and DeLuca to provide a process for authenticating and conducting electronic transactions from a mobile channel.  The system can receive .

Claims 6 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Lieberman, U.S. Patent Application Publication Number 2017/0186011; in view of Shieh, U.S. Patent Application Publication Number 2007/0269025; in view of Jakobson, U.S. Patent Application Publication Number 2015/0142596; in view of Vaughn, U.S. Patent Application Publication Number 2019/0347117.
As per claim 6, Shieh explicitly teaches:
	converting the recording data from video or audio data to text data; and (Shieh at paras. 9-11) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, and Jakobson to provide a system for managing recording of a communication between a customer and a provider in association with a transaction and facilitating customer access to the recorded communication.  (Shieh at Abstract and paras. 2-14).

Vaughn explicitly teaches: 

wherein causing the recording data to be stored in association with the transaction data comprises: causing the set of terms to be stored in association with the transaction data in a manner that allows the user to locate the recording via a keyword search feature that is part of the application that is used to manage the account.  (Vaughn 20190347117 at paras. 27-31) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, Jakobson, and Vaughn to provide a virtual action-based system for aiding a user in completing a transaction.  (Vaughn at Abstract and paras. 2-4 and 17-20).
As per claim 15, Lieberman explicitly teaches:  
	one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to:  receive an indication that a transaction involving a user associated with an account is to be processed;  "(Lieberman 20170186011 at paras. 37-43) 
	receive recording data for a recording that captures an individual describing the transaction; "(Lieberman 20170186011 at paras. 37-43) 
	determine whether to permit the transaction to be processed based on the one or more transaction characteristics that describe the transaction; and "(Lieberman at paras. 76-79) 

Shieh explicitly teaches:  
	convert the recording data from video or audio data to text data; (Shieh at paras. 9-11) 
	cause the recording data to be stored in association with data that identifies at least one transaction characteristic of the one or more transaction characteristics, wherein causing the recording data to be stored in association with the data that identifies at least one transaction characteristic allows the recording to be made accessible to the user via an interface of an application used to manage the account.  "(Shieh 20070269025 at paras. 27-29) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman and Shieh to provide a system for managing recording of a communication between a customer and a provider in association with a transaction and facilitating customer access to the recorded communication.  (Shieh at Abstract and paras. 2-14).

Jakobson explicitly teaches:  
link the recording data to a corresponding transaction listed on a list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics that describe the transaction include at least one of. a corresponding characteristic associated with the price for the product or service being exchanged via the transaction, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, and Jakobson to provide for analyzing the recording data to determine a transaction characteristic and linking the recording data to a corresponding transaction because it provides for a more secure system and means for discerning the identity of the first person and associating an account with the first person.  (Jakobson at Abstract)

Vaughn explicitly teaches:  

	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, Jakobson, and Vaughn to provide a virtual action-based system for aiding a user in completing a transaction utilizing a combination of natural language techniques, cognitive applications/engines, and visual recognition engines to determine a context, content, and relevancy of a problem statement.  (Vaughn at Abstract and paras. 2-4 and 17-20).
As per claim 16, Lieberman explicitly teaches:  
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine whether the individual that described the transaction is the user associated with the account; and "(Lieberman 20170186011 at paras. 37-43) 
wherein the one or more instructions, that cause the one or more processors to determine whether to permit the transaction to be processed, cause the one or more processors to: determine whether to permit the transaction to be processed based on 
As per claim 17, Vaughn explicitly teaches:  wherein the one or more instructions, that cause the one or more processors to cause the recording data to be stored in association with the data that identifies at least one transaction characteristic, cause the one or more processors to: cause the data that identifies at least one transaction characteristic, of the one or more transaction characteristics, to be stored in association with the recording data in a manner that allows the user to locate the recording via a keyword search feature that is part of the application that is used to manage the account.  (Vaughn 20190347117 at paras. 27-31) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, Jakobson, and Vaughn to provide a virtual action-based system for aiding a user in completing a transaction utilizing a combination of natural language techniques, cognitive applications/engines, and visual recognition engines to determine a context, content, and relevancy of a problem statement.  (Vaughn at Abstract and paras. 2-4 and 17-20).
As per claim 21, Lieberman and Shieh do not explicitly teach, however, Jakobson explicitly teaches: wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: identify one or more missing transaction characteristics that are not identified in the recording data; and cause the user device to display a notification that the user is to submit a supplemental recording that includes the one or more missing transaction characteristics.  (Jakobson 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, and Jakobson to provide for analyzing the recording data to determine a transaction characteristic and linking the recording data to a corresponding transaction because it provides for a more secure system and means for discerning the identity of the first person and associating an account with the first person.  (Jakobson at Abstract)

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Lieberman, U.S. Patent Application Publication Number 2017/0186011; in view of Shieh, U.S. Patent Application Publication Number 2007/0269025; in view of Jakobson, U.S. Patent Application Publication Number 2015/0142596; in view of Madhu, U.S. Patent Application Publication Number 2017/0118207.
As per claim 11, Shieh explicitly teaches: 
	wherein the one or more processors are further configured to: convert the recording data from video or audio data to text data; (Shieh at paras. 9-11) 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, and Jakobson to provide a system for managing recording of a communication between a customer and a provider in association with a transaction and facilitating customer access to the recorded communication.  (Shieh at Abstract and paras. 2-14).

Madhu explicitly teaches:  
	process the text data using one or more natural language processing techniques to identify the one or more transaction characteristics that describe the transaction; "(Madhu 20170118207 at paras. 24-26 and 54-64) 
provide data that identifies the one or more transaction characteristics as input to a data model that has been trained using machine learning, to cause the data model to output a risk score that indicates a level of risk associated with the transaction; and "(Madhu at paras. 24-26 and 54-64) 
determine whether to permit the transaction to be processed based on the risk score.  "(Madhu at paras. 24-26 and 54-64) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lieberman, Shieh, Jakobson, and Madhu to provide a system for evaluating the identities of different entities to protect business enterprises, consumers, and other entities from fraud by combining biometric activity data with facial recognition data for end users.  (Madhu at Abstract and paras. 2-10).

Response to Arguments
Applicant’s arguments filed on February 22, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-17 and 19-21, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-17 and 19-21, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.  Additionally, the § 103 rejections as to claims 3, 4, 12, 13, 19, and 20 are withdrawn in light of the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693